DETAILED ACTION
1.	The following Office Action is based on the preliminary amendment filed on December 9, 2020, having claims 44-59 (claims 1-43 having been cancelled). 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The abstract of the disclosure is objected to because of the following informalities:
	The acronyms PDCP and SN must be defined at least once in the abstract. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
4.	Claims 44, 46, 48-49, 52, and 56-57 are objected to because of the following informalities:
	The phrase “dual connectivity, DC” recited in claims 44 and 48 should be written as “Dual Connectivity (DC)” to make it clear that DC is an acronym for the preceding words.  
	The acronym E-UTRAN recited in claims 44, 48, 52, and 56 must be defined at least once in the claims. 
	The phrase “packet data convergence protocol, PDCP” recited in claims 44, 48, 52, and 56 should be written as “Packet Data Convergence Protocol (PDCP)” to make it clear that PDCP is an acronym for the preceding words.  
	The phrase “radio link control, RLC” recited in claims 44, 48, 52, and 56 should be written as “Radio Link Control (RLC)” to make it clear that RLC is an acronym for the preceding words.  
	The phrase “medium access control, MAC” recited in claims 44, 48, 52, and 56 should be written as “Medium Access Control (MAC)” to make it clear that MAC is an acronym for the preceding words.  
	The phrase “new radio, NR” in claims 44, 48, 52, and 56 should be written as “New Radio (NR)” to make it clear that RLC is an acronym for the preceding words.  
	It is suggested that applicant delete the phrase “to/from” and the phrase “from/to” from claims 46, 49, 54, and 57. It is suggested that applicant expressly write each scenario instead of using the forward slash “/” to describe the transmitting and receiving sides of each scenario. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2016/0044639 A1) in view of Deenoo et al. (US 2019/0174571 A1). 
For claims 44 and 52, Yi discloses a user equipment configured with dual connectivity (DC) (par. 74): 
(pars. 181-182, UE receives RRC reconfiguration procedure from E-UTRAN MeNB) comprising configuration information indicating at least one operation associated with at least one layer 2 entity (par. 182, PDCP entity); 
wherein the first network node is an EUTRAN node (par. 80) and a master node (par. 74, master eNB (MeNB)), and the second network node is a secondary node (par. 74, secondary eNB (SeNB)); 
performing the at least one operation based on the configuration information (par. 82, split bearer configuration), wherein the at least one layer 2 entity comprises at least one of a packet data convergence protocol, PDCP, entity, a radio link control, RLC, entity, or a medium access control, MAC, entity (par. 82, the split bearer of the MeNB comprises a PDCP entity, two RLC entities, and two MAC entities), and
wherein the at least one operation comprises re-establishing a first RLC entity currently configured for the UE and releasing the first RLC entity, the first RLC entity being associated with the first network node (par. 188, UE releases SCG-RLC and performs reordering of PDCP PDUs from released SCG-RLC).
For claims 44 and 52, Yi does not expressly disclose the second network node is a New Radio, NR, node. 
Deenoo, from the same or similar field of endeavor, teaches a dual connectivity (par. 37) wireless communication system wherein the first network node is an E-UTRAN node (par. 311, LTE eNB) and wherein the second network node is a New Radio, NR, node (par. 311, eNB), and WTRUs (user equipment) may perform mobility between the LTE base station and the NR base station (par. 311). Thus, it would have been obvious to one of ordinary skill in the art to implement the network nodes of Yi as LTE and NR nodes to facilitate inter-RAT handover based on the teachings of Deenoo at the time of the invention.

Allowable Subject Matter
6.	Claims 45-51 and 53-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471